Citation Nr: 0948692	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  05-10 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disorder, 
diagnosed as cervical discogenic syndrome, postoperative with 
arthritis.

2.  Entitlement to service connection for a back disorder, 
diagnosed as hypertropic arthritis, lumbar spine.

3.  Entitlement to service connection for residuals, right 
shoulder injury.

4.  Entitlement to service connection for a left shoulder 
disorder.

5.  Entitlement to an initial compensable rating for service 
connected bilateral pes planus, to include whether a 10 
percent rating is warranted under 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to 
November 1957.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection for a left shoulder disability, 
gingivitis, and a laceration; granted service connection for 
pes planus, bilateral feet, assessing these disorders at zero 
percent for each foot; reopened the service connection claims 
for a neck disorder, back disorder and right shoulder 
disorder, but denied entitlement on the merits; and denied 
entitlement to a 10 percent rating for multiple, 
noncompensable service connected disabilities, pursuant to 38 
C.F.R. 
§ 3.324.  The RO issued a notice of the decision in November 
2004, and the Veteran timely filed a Notice of Disagreement 
(NOD) in November 2004 with respect to the denials of service 
connection for the neck, back, and bilateral shoulder 
disorders, as well as the denial of a 10 percent evaluation 
under 38 C.F.R. § 3.324.  Subsequently, in March 2005 the RO 
provided a Statement of the Case (SOC), and the Veteran 
timely filed a substantive appeal.  The RO provided 
Supplemental Statements of the Case (SSOCs) in April 2005 and 
June 2005.

The Veteran did not request a Board hearing on these matters.

On appeal in November 2007, the RO reopened the Veteran's 
claim for service connection for neck, back and right 
shoulder disorders and remanded the entire case for 
additional development, to include (1) providing appropriate 
VCAA notice; (2) asking the Veteran for additional 
information concerning an alleged in-service fall; (3) 
obtaining any morning/sick reports that may be available; and 
(4) scheduling an orthopedic examination to determine the 
etiology of his neck, back and bilateral shoulder disorders 
and the severity of his service-connected bilateral pes 
planus.  The RO provided another SSOC in September 2009.

Because the Board determines that the Appeals Management 
Center (AMC) failed to fully comply with its November 2007 
remand order (see below), the case is again REMANDED to the 
RO via the AMC in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

During his March 2005 Decision Review Officer (DRO) hearing, 
the Veteran appeared to raise the issues of service 
connection for eye and ear disorders.  See Hearing Transcript 
a 5.  The Board referred these matters to the RO on remand in 
November 2007 for further action, to include clarifying 
whether the Veteran wishes to pursue such claims, and if so, 
adjudicating the issues accordingly after complying with VA's 
duties to notify and assist.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).  The Board notes that 
there is no indication in the record that the RO has 
developed and adjudicated the Veteran's claims of service 
connection for eye and ear disorders.  Therefore, these 
claims are again referred to the RO for appropriate action.


REMAND

The instant case must again be returned to the RO for 
compliance with the November 2007 remand, consistent with 
Stegall v. West, 11 Vet. App. 268 (1998), as all of the 
particular matters outlined in the Remand Order, in the form 
of instructions by the Board, were not completed.  
Specifically, in its November 2007 remand, the Board 
requested that the AMC/RO obtain morning/sick reports from 
the National Archives and Records Administration (NARA) "as 
well as any other record depositories, to include the 
National Personnel Records Center (NPRC)."

The AMC contacted the Naval Historical Center in September 
2008 in an effort to obtain morning reports from 1956 for the 
U.S.S. Yorktown.  The request was returned as undeliverable.  
The AMC also contacted the NARA in September 2008 in an 
effort to obtain morning reports from 1956 for the U.S.S. 
Yorktown.  The request was sent to a Washington, DC address; 
no response was received.  The AMC contacted the National 
Personnel Records Center (NPRC) in January 2009 and February 
2009 in an attempt to obtain the morning reports.  The NPRC 
responded that the Navy did not have any morning reports and 
suggested the AMC contact the Naval Historical Center.  The 
AMC contacted the Naval Historical Center again in January 
2009.  A response dated February 2009 indicated that the 
records could be obtained from NARA in College Park.  In 
January 2009, the AMC contacted NARA again in Washington, DC.  
The request was returned by NARA, but the substance of the 
response is unclear.  The AMC failed to request deck logs 
from NARA in College Park.

In letters from the AMC dated September 2008 and January 
2009, the Veteran was advised to provide specific days or 
months in 1956 during which time his alleged in-service fall 
from the ladder occurred.  No response was received.  
However, since the Board is remanding the case, the Veteran 
should be provided another opportunity to submit this 
information.

There is also a problem with the May 2009 foot examination.  
Although the Veteran was afforded an orthopedic examination 
as directed, the examiner did not address  the question 
presented by the Board of whether the Veteran's bilateral pes 
planus is "of such character as clearly to interfere with 
normal employability."  See 38 C.F.R. § 3.324.  Accordingly, 
the claims file must be returned to the clinician who 
performed the May 2009 VA foot examination for an addendum 
that addresses the question of whether the Veteran's 
bilateral pes planus clearly interferes with normal 
employability.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must contact the Veteran 
and ask him to provide, to the best of 
his ability, specific days or months in 
1956 during which time his alleged in-
service fall from the ladder occurred and 
resulting treatment commenced.

2.  The AMC/RO must contact the National 
Archives & Records Administration, Modern 
Military Records Branch, 8601 Adelphi 
Road, College Park, Maryland, 20740-6001 
to obtain any morning/sick reports that 
may be available.  The AMC/RO should 
request the ship records from the U.S.S. 
Yorktown (CVS-10) from 1956 and any other 
more specific dates provided by the 
Veteran in order to ascertain whether the 
Veteran incurred an injury from a fall 
during that time.  The AMC/RO should 
request a negative response for records 
not found.

3.  The claims file must be returned to 
the VA clinician who performed the May 
2009 examination of the Veteran (Edward 
D. Alverson, P.A.) for the purpose of 
determining the current level of severity 
of the Veteran's service-connected 
bilateral pes planus.  Following a review 
of the relevant medical evidence of 
record, the clinician is requested to 
opine whether the Veteran's bilateral pes 
planus is "of such character as clearly 
to interfere with normal employability."

If the clinician who performed the May 
2009 examination is not available to 
provide the requested addendum to his 
evaluation, the claims file must be 
referred to another clinician for an 
examination for the purpose of 
determining the current severity of the 
Veteran's bilateral pes planus and 
answering the question set forth above.

The claims folder and a copy of this 
remand should be made available to the 
clinician for review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


